Case 1:20-cr-20129-DMM Document 26 Entered on FLSD Docket 09/30/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 20-20129-CR MIDDLEBROOKS

  UNITED STATES OF AMERICA,
            Plaintiff,

  vs.

  HECTOR ALEJANDRO CABRERA FUENTES,
              Defendant(s)
  ___________                /

                                  ORDER CONTINUING TRIAL

         THIS CAUSE comes before the court pursuant to Defendant’s Third Unopposed Motion
  to Continue Trial Setting and Related Deadlines (D.E. 25).    Due to the representation of
  counsel, the need for additional time to receive and review discovery, and defense counsel not
  being able to meet with his client due to the current public health emergency, the motion is
  hereby GRANTED.         Trial is scheduled to begin on Monday, February 8, 2021 at 9:00 am
  before the undersigned in Miami. The deadline for timely acceptance of responsibility is
  extended to January 15, 2021 by 2:00 pm.       Counsel shall notify Chambers and the
  Government by 2:00 pm on January 15, 2021 if Defendant will be changing his plea. For the
  reasons stated, the Court finds that the interests of justice outweigh the demands of the Speedy
  Trial Act.   Therefore, it is
         ORDERED AND ADJUDGED that the time between September 29, 2020 and February
  8, 2021 is hereby excluded from Speedy Trial Act calculations.
         DONE AND ORDERED at Miami, Florida, this 30th day of September, 2020.




                                                               Donald M. Middlebrooks
                                                               United States District Judge
  cc: Counsel of Record
